Registration No. 333-184635 As filed with the Securities and Exchange Commission on October 29, 2012 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 2 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 TAURIGA SCIENCES, INC. (Exact name of registrant as specified in its charter) Florida 65-1102237 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 39 Old Ridgebury Road Danbury, CT 06180 (Address of Principal Executive Offices) (Zip Code) TAURIGA SCIENCES, INC. 2 (Full title of the plan) Seth Shaw Tauriga Sciences, Inc. 39 Old Ridgebury Road Danbury, CT 06180 (Name and address of agent for service) (917) 796-9926 (Telephone number, including area code, of agent for service) COPIES TO: Jeffrey M. Quick, Esq. Quick Law Group, PC 1035 Pearl Street, Suite 403 Boulder, CO 80302 (720) 259-3393 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer, accelerated filer and smaller reporting company” in Rule 12b-2 of the Exchange Act (check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ INCORPORATION BY REFERENCE OF EARLIER REGISTRATION STATEMENT This Post-Effective Amendment relates to the Registration Statement on Form S-8 (File No. 333-184635) filed by Tauriga Sciences, Inc. (the “Company”) on October 29, 2012 and the subsequent Post-Effective Amendment No. 1 to Form S-8 filed on September 13, 2013 (the “Registration Statement”). The Company has terminated the offering of its securities pursuant to the Registration Statement. In accordance with undertakings made by the Company in the Registration Statement to remove from registration, by means of post-effective amendment, any securities that had been registered for issuance but remain unsold at the termination of the offering, the Company hereby removes from registration any and all securities registered but unsold under the Registration Statement as of the date hereof. 2 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Company certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Danbury, State of Connecticut, on the25th day of October, 2103. TAURIGA SCIENCES, INC. October 28. 2013 By: /s/Seth Shaw Seth Shaw Chief Executive Officer and Chief Financial Officer 3 In accordance with the requirements of the Securities Act of 1933, this registration statement was signed by the following persons in the capacities and on October 25, 2013. SIGNATURE TITLE DATE /s/ Seth M. Shaw Chief Executive Officer, October 28. 2013 Seth M. Shaw Director (Principal Executive Officer/Principal Financial and Accounting Officer) /s/ Stella M. Sung Director October 28. 2013 Dr. Stella M. Sung /s/ Michael Wolff Director October 28. 2013 Michael Wolff 4
